        Case 1:21-cv-00700-WJ-SMV Document 4 Filed 08/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TOMMY SHARP,

       Plaintiff,

v.                                                                        No. 21-cv-0700 WJ/SMV

STATE OF NEW MEXICO,

       Defendant.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff’s Civil Letter-Complaint [Doc. 1],

docketed on July 28, 2021. He seeks damages based on, inter alia, treason and perjury. The filing

is deficient because Plaintiff failed to prepay the $402 filing fee, or alternatively, file a motion to

proceed in forma pauperis along with a six-month account statement. See 28 U.S.C. § 1915(a)(2).

Plaintiff must cure this deficiency no later than September 21, 2021. Because a mailing was

returned as undeliverable, Plaintiff must also confirm his address and inmate number by the same

deadline. All filings must include the case number (21-cv-0700 WJ/SMV). The failure to timely

comply with this Order will result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that no later than September 21, 2021, Plaintiff

prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with

an inmate account statement reflecting transactions between January 28, 2021 and July 28, 2021.

       IT IS FURTHER ORDERED that no later than September 21, 2021, Plaintiff confirm

his current address and inmate number.
       Case 1:21-cv-00700-WJ-SMV Document 4 Filed 08/19/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank in forma

pauperis motion.

       IT IS SO ORDERED.


                                             ____________________________________
                                             STEPHAN M. VIDMAR
                                             United States Magistrate Judge




                                         2
